COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      David Villalpando v. The State of Texas

Appellate case number:    01-16-00593-CR

Trial court case number: 1448180

Trial court:              176th District Court of Harris County

       On February 9, 2017, this appeal was abated and remanded to the trial court because
appellant’s appointed counsel failed to file a brief. On February 21, 2017, appellant’s newly
assigned attorney at the public defender’s office filed appellant’s brief and a corresponding motion
requesting that we reinstate the appeal.
        The motion is granted. Accordingly, we lift the abatement and reinstate the appeal on the
active docket. Nicholas Mensch is designated as appellant’s counsel of record. The State’s brief is
due within 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                       Acting individually


Date: March 2, 2017